Case 1:20-cv-04272-LAK Document 3 Filed 06/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee wee ee eee ee ee ee ee ee ew ee ee ee ee ee ee ee xX
FASHARNICE STONE,

Plaintiff(s),

-against-
20-cv-4272 (LAK)

WHITE PLAINS ROAD REALTY LLC,

Defendant(s)
wt re ee ee ee ee ee ee eee ee ee ee ee ee ee ee eee eee x

ORDER

Lewis A. KAPLAN, District Judge.

Jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The complaint (or notice of removal)
fails adequately to allege the existence of subject matter jurisdiction because, perhaps among other things, it
fails adequately to allege:

O The citizenship of one or more natural persons. See, e.g., Sun Printing & Publishing

Ass'n v. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp. v.
PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).
The citizenship of one or more corporations. See 28 U.S.C. § 1332(c)(1).

The citizenship of one or more partnerships. See Carden v. Arkoma Assocs., 494 U.S.
195 (1990).

vY The citizenship of one or more limited liability companies. See Handlesman vy.
Bedford Village Green Assocs. L.P., 213 F.3d 48, 52 (2d Cir. 2000).

O The nature and citizenship of one or more business entities.

mM The timely remaval of the action fram state court.

Absent the filing, on or before June 17, 2020 of an amended complaint (or notice of removal)
adequately alleging the existence of subject matter jurisdiction, the action will be dismissed (or remanded).

ly

Lewis A. Kaplan
United States District Judbe

SO ORDERED.

Taine 9 2200
JULIL 7, ALU

wy
a
a
Cie

 
